Chase, Ch. J.
delivered the opinion of the court. At the time when the act of 1729, ch. 8, passed, it was in the power of debtors to make secret conveyances of property, and retain the possession, and although such possession presented grounds of suspicion against them, yet of itself it was not sufficient to authorise decisions against them as fraudulent. At that time, and now, it is in the power of debtors to sell and convey their property, and to deliver the possession; and such sales, if bona fide, are valid.
The act of 1729, ch. 8, was intended that speedy information should be given to every person of any transfer of personal property, when the party transferring the right retained the possession/ such possession, unless the deed was *446acknowledged and recorded, of itself, as to creditors and subsequent purchasers, defeated'the first conveyance.
The execution of the bill of sale, its acknowledgment and recording, vests in the party the same interest he would have obtained if the possession had accompanied the transfer of the right.
The court are, therefore, of opinion, that if the bill of sale, in the bill of exceptions mentioned, f was bona fide executed, that the possession of the property contained in it,'by the vendor, of itself, under the act of 1729, eh. 8, Will not render it fraudulent and void.
Martin, J. dissented.
judgment REVERSED.